11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Ex parte Corey Randall Hooks
No. 11-03-00130-CR B Original Proceeding
 
Relator filed pro se documents in this court
seeking relief after his conviction for aggravated sexual assault.  Relator=s documents have also been filed with the trial court and forwarded to
the Court of Criminal Appeals as a post conviction writ of habeas corpus
pursuant to TEX. CODE CRIM. PRO. ANN. art. 11.07 (Vernon Supp. 2003).  
This proceeding is dismissed for want of
jurisdiction.
 
PER CURIAM
 
May 15, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and 
Wright, J., and McCall, J.